Case: 3:19-cr-00090-wmc Document #: 13 Filed: 07/24/19 Page 1 of 3


                                      UNITED STATES DISTRICT COURT
                                 FOR TIlE WESTERN DISTRICT OF WISCONSIN

          UNITED STATES OF AMERICA                      §       NOTICE TO COURT AND PLAINTIFF
                       Plaintifi                        §
                                                        §
                                                        §       CASENO. 1QCR9OWMC
                  V                                     §
                                                        §
          FREDERICK G. KRIEMELMEYER                     §
                         Defendant,                     §

                                                 GLOSSARY PAGE
          TO JUDGE AND PROSECUTER OF SAID COURT CASE:

          NOW COMES. Frederick Georue Kriemelmever, Defendant in Error, American National, a
          living man without Assistance olCounsel, In Propria Persona, in the capacity of Amicus Cune.
          submitting this, so that I can ensure that I understand the intent of the PLAINTIFF and the
          PLAINTIFF cannot use words that have several meanings. If PLAINTIFF uses any of the below
          defined words. they “ill have the meaning given, unless I am notified of its different or special
          meaning. If PLAINTIFF is using a different meaning then PLAINTIFF must tell me what the
          word is and its meaning and where he got the definition to that word. So that I can ensure that I
          understand the intent of the PLAINTIFF,
           Money-In usual and ordinan acceptation it means coins and paper currency used as circulating
           medium of exchange. and it does not embrace notes. bonds. evidences of debt. or other personal
           or real estate t.ane v Railey. 280 Ky 319, 133 S \V.2d 74, 7Q, Xl (l3laeks Law Dictionan’ 5
           addition)

           No State shall.   make any Thing hut gold and silver Coin a Tender in Payment of Debts
                             .




            United States Constitution Article I Section 10)

           Fiat money-Paper currency not hacked by gold or silver, (Blacks Law Dictionary 6° addition)

           Federal reserve notes-Form of currency issued by Federal Reserve Banks in the likeness of
           noninterest bearine promissorv note payable to hearer on demand. l’he Federal Reserve note
           leg. one, live, ten, etc dollar hill) is the most widely used paper currency. Such have replaced
           silver and gold certificates which were hacked b’ silver and gold. Such reserve notes are direct
           obligations oFthe United States. (Blacks Law Dictionary 6° addition)

           Straw man or party—A “front”; a third party who is ptit up m natne only to take part in a
           transaction. Nominal party to a transaction; one who acts as an agent for another for the purpose
           of taking title to real property and executing whatever documents and instruments the principal
           may direct respecting the property. Person who purchases property for another to conceal
           identity of real purchaser, or to accomplish some purpose othenvise not allowed. (Blacks Law
           Dictionary 6° addition)

           Specie-Coin of the precious metals, of a certain ‘veight and fineness, and bearing the stamp of
           the government, denoting its value as currency Metallic money; e.g. gold or silver coins.
           When spoken of a contract, the expression “performance in specie” means strictly, or according
           to the exact terms, As applied to things, it signifies individuality or identity. Thus, on a
           bequest of a specific picture, the legatee would be said to be entitled to the delivery of the
           picture in specie; i.e., of the very thing. Whether a thing is due in genere or in specie depends,
           in each case. on the will oftlie transacting parties. (I3laeks Law Dictionary 60 addition)

           Loan- A lending. Deliverv by one party to and receipt by another party of sum of money upon
           agreement, express or implied, to repay it with or without interest. Boerner v CoIwell Co 21   .




           Cal,3d 37, 135 Cal.Rptr 380, 383. 577 R2d 200. Anything furnished for temporarv use to a
           person at his request, on condition that it shall he returned, or its equivalent in kind, with or
           without compensation hr its use. Liberty Nat. Bank & Trust Co. v. Travelers Indem. Co 58       ,

           Misc.2d 443. 295 N.Y.S.2d 983, 986. (Blacks Law Dictionary 6° addition)
Case: 3:19-cr-00090-wmc Document #: 13 Filed: 07/24/19 Page 2 of 3


            Contract— An agreement between two or more persons. which creates an obligation to do or not
           to do a particular thing. As defined in Restatement, Second. Contracts 3: “A contract
                                                                                        §
           promise or aset of promises for the breach of which the law gives a remedy, or
                                                                                                            is a
                                                                                              the performance
           of which the law in some way recognizes as a duty’ A legal relationship consisting of
                                                                                                     the rights
           and duties of the contracting parties: a promise or set of promises constituting
                                                                                                 an agreement
           between the parties that gives each a legal duty to the oilier and also the right to seek a remedy
           fbi the breach of those duties. Its essentials are competent panics, subject matter,
                                                                                                       a legal
           consideration, mutuality of agreement, and mutuality of obligation. Lamourcux          . Burriliville
           RacingAss’n, 9] RI. 94, 161 A.2d 213, 215.

           The writing which contains the agreement of parties, with thc terms and conditions, and which
           serves as a proof of the obligation. (Blacks Law Dictionary 6° addition)

           Corporation- An artificial person or legal entity created by or under the authority
                                                                                               of the laws of
           a state. An association of persons created by statute usa legal entity, The law treats the
           corporation itself as a person which can sue and be sued. ‘lie corporation is distinct from
                                                                                                           the
           individuals who comprise it (shareholders). The corporation survives the death of its investors,
           as the shares can usually he transferred. Such entity subsists as a body politic under a
                                                                                                       special
           denomination, which is regarded in law as having a personality and existence distinct from that
           of its several members, and which is, by the same authority, vested with the capacity
                                                                                                            of
           continuotis succession. trespective of chances in its membership, either in perpetuity
                                                                                                     or for a
            muted term of years. and of acting as a unit or single individual in matters relating
                                                                                                        to the
           common purpose of the association, within the scope of the powers and authorities conlrred
           upon such bodies by law. Dartmouth Collegev. Woodward, 17 1.1,5, (4 Wheat.) 518,636,657,4
           lEd. 629: U. S v, Thnidad Coal Co., 137 U.S. 160, II S Ct. 57, 34 LEd. 640 (Blacks Law
           Dictionary 6° addition)

          Person—In general tisage, a human being (i.e. natural person), though by statute term may
          include labor organizations, partnerships, associations, corporations, legal representatives,
          trustees. trustees in bankruptcy, or receivers. See e.g. National Labor Relations Act.
          I f.S CA. 152: Uniform Partnership Aet.* 2. (Blacks Law Dictionary 6° addition) Defendant
                                                                                                    § 2(l). 29
          uses and understands this word in the general usage only to refer to natural persons/human
          beings. If some other usage is intended by the Plaintiff! Plaintiffs Attorney, it must he defined
                                                                                                      so
          each time it is used, as the word can lie tised to reference many different types of entities.

          Artifiei:it persons-Persons created and devised by human laws for the purposes
                                                                                         of society and
          government, as distinguished from natural persons. Corporations are examples of
                                                                                               artificial
          persons. (Blacks Law Dictionary 60 addition)

          Pro se A latin phrase meaning “for himself’ or ‘in one’s owiu behalf “This term
                                                                                              denotes a
          person who represents herself/himself in court. It is used in some states in place
                                                                                             of”in pro per”
          and has the same meaning.

          In Pt’opria l’ersona In one’s own person, especially without representation by an
                                                                                                 attnrney. I,at.
          ‘In ones o’vn proper person.’ To represent ones self in court without assistance of
                                                                                                an attorney, at
          least ‘on the record.’ Often shortened to ‘in pro per’
          ‘I’he U.S. Supreme Court observed in its unanimous decision in Kay v. Ehrler, 499
                                                                                                 U.S. 432, that
          a lawmaking body may instead prefir to discourage attorneys from electing to appear in
                                                                                                         propria
          persona because such self-representation oiay often conflict with the general
                                                                                                    ptthlic and
          legislative policy favoring the effective and successful prosecution of meritorious claims.
                                                                                                            The
          hieh court observed that ‘Even a skilled lawyer who represents lumseif is at a disadvantage
                                                                                                               in
          contested litigation. Ethical considerations may make it inappropriate for him to appear as
                                                                                                                a
          witness, He is deprived of the judgment of an independent third party in framing
                                                                                                 the theory of
          the case. evaltiating alternative methods of presenting the evidence. cross-examining
                                                                                                          hostile
          ‘vitnesses. formulating legal arguments, and in making sure that reason, rather than emotion.
          dictates the proper tactical response to unibreseen developments in the courtroom. The adage
          that ‘a lawyer who represents himself has a fool for a client’ is the product of years of experience
          by seasoned litigators... Id. at 437-438

          An appearance may he in proprm persona, and need not be by attorney.

          Debt, contracts. A sum of money due by certain and express agreement. 3 [31. Corn. 154. In a
Case: 3:19-cr-00090-wmc Document #: 13 Filed: 07/24/19 Page 3 of 3


           less technical sense, as in the ‘act to regulate arhitrations and proceedings in Courts of
                                                                                                      justice” of
           Pennsylvania, passed the 21st of March 1806,s. 5, i means an claim for money.
                                                                                                   na still more
           enlarged sense, it denotes any kind ofajust demand; as, the debts of a bankrupt.
                                                                                                 4 S. & 8.. 506.
           (Bouvier’ s Law Dictionary 1 856 edition)

           Goods, property. For some purposes this tern includes money, valuable securities,
                                                                                                     and other
           mere personal effects. The term. goods and chattels, includes not only personal property
                                                                                                               in
           possession. but also choses in action. 12 Co. 1; I Atk. 182. The tern chattels
                                                                                                       is more
           comprehensive than that of goods, and will include all animate as well as inanimate
                                                                                                      property,
           and also a chattel real, as a lease for years of house or land. Co Litt. 118, I Russ. Rep. 376. The
           word goods simply and without qualification, will pass the whole personal eslate when used in
                                                                                                                a
           will, including even stocks in the funds. But in general it will be limited by the context of
                                                                                                             the
           will Vide 2 Supp. to Ves. jr 289: I Chit. Pr. 89, 90: 1. Ves. ir 63; Hamm. on Parties.
                                                                                                         182, 3
           Ves 212: I Yeates. 101:2 DalI. 142: MI. Pand. 296: Wesk. lns. 260: I Rop. on Leg.
                                                                                                    189: 1 Bra
           C. C. 128: Sugd. Vend. 493, 197; and the articles Biens; Chattels: Furniture, 2. Goods are
                                                                                                         said to
           be of different kinds, as adventitious, such as are given or arise otherwise than by succession:
           total goods, or those which accrue from a down, or marriage portion: vacant goods, those
                                                                                                         which
           are ahandoned or left at large. (Bouvier’s Law Dictionan’ 1856 edition)

          Merchandise. By this term is understood all those things which merchants sell either wholesale
          or retail, as dry goods, hardware, groceries, drugs. &c. It is usually applied to personal chattels
          only, and to those which are not requ red for food or immediate support, but such as remain
                                                                                                           after
          having, been used or which are used only by a slow consumption. Vide Pardcss. a.
                                                                                                 8: Dig. 13, 3.
          I; Id. 19,4, 1, Id. 50, 16,66,8 Pet. 277:2 Story, R. 16, 53,54;óWend. 335. (Bouvier’s
                                                                                                        Law
          Dictionary 1856 edition)

          Service, contracts. The being employed to serve another,
          2. In cases of seduction, the gist of the action is not injury which the seducer has inflicted on the
          parent by destroying his peace of mind, and the reputation of his child, but for the
                                                                                                consequent
          inahilin- to perform those services for which she was accountable to her master or
                                                                                                 her parent who
          assumes this character for the purpose \‘ide Seduction, and] Mees & W. 539; 7
                                                                                               Car. & P 528.
          (Bouvier’s Law Dictionary 1856 edition)

          Service. Ibudal law. That duty which the tenant o’ves to his lord, by reason of his
                                                                                                fee or estate.
          1 The sen’ices. in respect of their quality, were either free or base, and in respect
                                                                                                of their
          quantity and the time of exacting them, were either certain or uncertain. 2 131.
                                                                                            Com. 62.
          3. In the civil law by service is sometimes understood servitude. (q. v.) (I3ouvier’s
                                                                                                 Law
          Dictionary 1856 edition)

          Senice, practice. To execute a writ Or process: as, to Scnca writ of capias signifies
                                                                                                     to arrest a
          defendant under the process; Kirby, 48; 2 Aik. R. 338: 11 Mass. 181;
                                                                                     to serve a summons, is to
          deliver a copy of it at the house of the party, or to deliver it to him personally,
                                                                                              or to read ii to
          him. notices and other papers are served by delivering the same at the house
                                                                                            of the party, or to
          him in perSon t3ouvier’s Law Dictionary 1856 edition)

          2, When the service of a writ is prevented by the act of the party on whom it
                                                                                        is to he served, it
          will, in general. he sufficient iithe officer do everything in his power sen’e 39
                                                                                  to      it.    Eng. C i. R
          431 I M & 0 238 (Bouvier’s Law Dictionary 1856 edition)


          Dated July 13. 2019

          Respectfully submitted,


                             /                          ,
                                                                                       /     /
                ‘ .%.
          Fredericf ‘George
                            %4 4<—                                          —.
                                                                                 t73/47       2f0/

                          Kricmcyer,jtn Propria Persont
          do 319 Main Street, l.a Crosse, Wisconsin Near [54601]                   / /

            1”,
